internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-102421-00 date date legend fund date defendants plaintiffs product product foundation association association association investment manager this is in response to a letter dated date and subsequent correspondence requesting rulings concerning the federal tax status of the fund specifically the letter requested a ruling that the income earned by the fund is income excluded from gross_income under sec_115 of the internal_revenue_code facts the fund was established on date to receive the proceeds of settlement agreements between the defendants and the plaintiffs where the plaintiffs charged the defendants with violations of state consumer protection antitrust and other laws with regard to goods made from product the plaintiffs either are integral parts of states or are governmental bodies that are eligible to exclude income from gross_income under sec_115 monies from the fund will be disbursed to the plaintiffs the foundation and association at the request of the plaintiffs the settlement agreements require the establishment of the foundation under the auspices of association the foundation will support educational and other programs associated with the use of product sec_1 and by certain classes of product users and educational and disease prevention programs associated with the use of product in the event that the foundation is dissolved its remaining assets will be distributed equally among association sec_1 and the foundation represents that association sec_1 and are all entities eligible to exclude all of their income from gross_income under sec_115 association will receive monies from the fund to facilitate the enforcement of the settlement agreements the fund is responsible for investing and accounting for monies paid_by the defendants prior to disbursements to the plaintiffs the foundation and association the fund will be managed pursuant to a written investment policy set forth in the escrow agreement entered into on date the terms of the escrow agreement were provided for in the settlement agreements and the escrow agreement was signed by the defendants and the plaintiffs the fund has hired the investment manager to oversee actual management of fund monies the investment manager will be compensated through a quarterly charge levied on fund accounts law and analysis sec_115 of the code excludes from gross_income any income derived from the exercise of an essential_governmental_function and accruing to a state or political_subdivision thereof when determining if sec_115 of the code applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of a state the determination whether a function is an essential_governmental_function depends on the facts and circumstances of each case revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health the ruling states that the income of such an organization is excluded from gross_income under sec_115 of the code so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_90_74 illustrates that sec_115 does not apply to an entity's income if there is more than an incidental private benefit connected with the income revrul_77_261 1977_2_cb_45 addresses the treatment of income from a fund for the temporary investment of cash balances of a state and its political subdivisions the fund was authorized by state statute managed by the state treasurer and benefitted only the state and its political subdivisions the ruling reasons that the investment of positive cash balances by a state or a political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_77_261 holds that the income of a fund established under a written declaration of trust to pool the temporary investments of the state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling further notes that the determination of whether a function is an essential_governmental_function depends on the facts and circumstances of each case additionally the ruling concludes that sec_115 does not require that the income in question accrue only to a single state a single political_subdivision or a single governmental entity the fund was established to facilitate the management and investment of monies prior to distribution to the plaintiffs the foundation and association this is similar to the activities undertaken in rev_rul where governmental entities banded together to temporarily invest funds until needed thus the fund performs an essential_governmental_function in addition to the performance of an essential_governmental_function to qualify to exclude income from gross_income under sec_115 the income of an entity must also accrue to a state or political_subdivision of a state further as is described in revrul_90_74 sec_115 does not apply to an entity's income if there is more than an incidental private benefit connected with the income the fund may disburse monies only to the plaintiffs the foundation and association in the event the foundation is dissolved its assets will be distributed to association sec_1 and the plaintiffs are all either integral parts of states or governmental bodies that are eligible to exclude income from gross_income under sec_115 the fund has represented that the foundation and association sec_1 and are all entities eligible to exclude income from gross_income under sec_115 thus all of the fund’s income is used to provide funds for entities eligible to exclude income from gross_income under sec_115 based upon the information provided the income of the fund will accrue to integral parts of states or entities eligible to exclude income from gross_income under sec_115 to the extent that other persons will receive benefits from the fund these benefits are not more than incidental we therefore conclude that the fund may exclude income from gross_income under sec_115 conclusion based on the information and representations submitted by the fund we hold that the fund may exclude income from gross_income under sec_115 this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provisions of the code or regulations in particular no ruling is expressed as to whether the fund is a qualified_settlement_fund under sec_1_468b-1 sincerely alice m bennett chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter sec_6110 copy
